Case 1:19-cr-00240-LDH Document 1 Filed 03/29/19 Page 1 of 4 PagelD #: 1

AB:PP

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

=| =| —|_ —_ —_ —_ —_ —_ —_ —_ —_ —_ — — K
UNITED STATES OF AMERICA
COMPLAINT
- against -
(21 U.S.C. §§ 963 and 960)
WELLINGTHON GALVA POLANCO,
Case No. 19-M-287
Defendant.
ee ee LL LL LL x

EASTERN DISTRICT OF NEW YORK, SS:

Michael Flood, being duly sworn, deposes and states that he is a Special Agent
with the Department of Homeland Security, Homeland Security Investigations, duly
appointed according to law and acting as such.

On or about March 28, 2019, within the Eastern District of New York and
elsewhere, the defendant WELLINGTHON GALVA POLANCO, together with others, did
knowingly and intentionally conspire to import a controlled substance into the United States
from a place outside thereof, which offense involved a substance containing cocaine, a
Schedule II controlled substance.

(Title 21, United States Code, Sections 963 and 960)

The source of your deponent’s information and the grounds for his beliefs are

as follows:!

 

Because the purpose of this Complaint is to set forth only those facts necessary

to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware.
Case 1:19-cr-00240-LDH Document 1 Filed 03/29/19 Page 2 of 4 PagelD #: 2

1. On March 16, 2019, at the JFK New York International Mail Branch, a CBP
officer selected a parcel for examination (“SUBJECT PACKAGE 1”). The package was sent
to the United States from the Dominican Republic. SUBJECT PACKAGE 1 was searched,
and a white powdery substance was discovered within the walls of the cardboard box of
SUBJECT PACKAGE 1. The white powdery substance field tested positive for cocaine.

2. On March 17, 2019, at the JFK New York International Mail Branch, a CBP
officer selected another parcel for examination (“SUBJECT PACKAGE 2,” collectively the
“SUBJECT PACKAGES”). The package was sent to the United States from the same
address in the Dominican Republic as SUBJECT PACKAGE 1 and was destined for the
same address and same recipient as SUBJECT PACKAGE 1. SUBJECT PACKAGE 2 was
searched, and a white powdery substance was discovered within the walls of the cardboard
box of SUBJECT PACKAGE 2. The white powdery substance field tested positive for
cocaine.

3. The total amount of cocaine in the two packages was approximately 1090
grams.

4. On March 23, 2019, the Honorable Chery! L. Pollak, United States Magistrate
Judge, authorized a search warrant to install tracking devices in the SUBJECT PACKAGES.

5. Law enforcement personnel removed the cocaine from the packages. Because
the cocaine was previously embedded in the cardboard walls, and the packages were of
significant weight from goods contained within the SUBJECT PACKAGES, law
enforcement did not need to replace the cocaine with a sham substance in order for the

SUBJECT PACKAGES to appear unaltered.
Case 1:19-cr-00240-LDH Document1 Filed 03/29/19 Page 3 of 4 PagelD #: 3

6. Law enforcement personnel then received the SUBJECT PACKAGES from
CBP and placed them into the domestic postal mail stream. Law enforcement conducted
electronic and physical surveillance of the packages.

7. On March 28, 2019, at approximately 4:37 p.m., the defendant
WELLINGTHON GALVA POLANCO had contact with the individual by phone who was in
possession of the SUBJECT PACKAGES. At approximately 4:39 p.m., the individual
messaged the defendant the address where they were to meet, which was the JFK Post Office
customer parking lot, in Jamaica, New York. At approximately 4:42 p.m., 5:50 p.m., and
6:01 p.m., the defendant and the individual had further phone contact.

8. Within a couple of minutes of that last conversation, the defendant
WELLINGTHON GALVA POLANCO arrived at the parking lot and met the individual. In
exchange for the packages, the defendant paid the individual bringing him the SUBJECT
PACKAGES $500. After receiving the packages, the defendant then loaded the SUBJECT
PACKAGES into the trunk of his vehicle.

9. Law enforcement personnel arrested the defendant WELLINGTHON GALVA
POLANCO after he loaded the SUBJECT PACKAGES into his vehicle.

10. The defendant WELLINGTHON GALVA POLANCO received Miranda
warnings and agreed to speak with law enforcement. During the interrogation, the defendant
consented to a search of his cell phones and his vehicle. With the assistance of a certified
narcotics detection canine handler and his trained canine, law enforcement was able to locate
3.2 grams of cocaine within a panel in the passenger compartment of the vehicle. The

defendant subsequently admitted that this cocaine belonged to him.
Case 1:19-cr-00240-LDH Document1 Filed 03/29/19 Page 4 of 4 PagelD #: 4

WHEREFORE, your deponent respectfully requests that the defendant

WELLINGTHON GALVA POLANCO be dealt with according to law.

MICHAEL FLOOD
Special Agent
Homeland Security Investigations

Sworn to me before this
29th day of March, 2019
A

 

THE HONORABLE SANKET J. BULSARA
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
